               Case 1:20-mj-00048-RMM Document 8 Filed 05/12/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA :

                                         :
                     v.                             1:20-MJ-0048 (RMM)
                                         :

CHANCE BARROW                            :

                       UNOPPOSED MOTION TO CONTINUE HEARING

          Undersigned counsel, on behalf of defendant Chance Barrow respectfully moves the

Court to continue the initial hearing currently scheduled for May 15, 2020 to June 16, 2020 at

1pm 1.

          In support of the Motion, undersigned states:

          1.      On March 26, 2020, the government filed a complaint charging Mr. Barrow with

                  Concealment of Material Facts, in violation of 18 U.S.C. 1001.

          2.      On March 27, 2020, the Court issued a Judicial Summons for Mr. Barrow to

                  appear at the initial hearing on May 15, 2020. 2

          3.      The government would like to have Mr. Barrow officially booked at the time of

                  the hearing, which requires him to be physically present. Counsel, who has not

                  yet physically met Mr. Barrow, would also like to be present for booking.

          4.      Parties agree that Mr. Barrow’s initial hearing should be held after the court

                  opens. Doing so would allow Mr. Barrow, counsel and law enforcement officers




1
    Both counsel are available in the afternoon any day between June 15 and June 19, 2020.

2
 The hearing date of May 15, 2020, as reflected in the judicial summons, does not appear on the
docket.
            Case 1:20-mj-00048-RMM Document 8 Filed 05/12/20 Page 2 of 3



               to minimize physical contact until the Court determines it can safely open for

               business.

       5.      Assistant United States Attorney Elizabeth Aloi does not oppose this Motion.

       Wherefore, undersigned counsel respectfully moves the Court to grant the Motion to

Continue Hearing and to vacate the May 15 7, 2020 hearing and to set the hearing for the week

of June 15, 2020.



                                             Respectfully submitted,
                                             A.J. KRAMER
                                             FEDERAL PUBLIC DEFENDER

                                             ______/s/____________
                                             Eugene Ohm
                                             Assistant Federal Public Defender
                                             625 Indiana Avenue, N.W.
                                             Washington, D.C. 20004
                                             (202) 208-7500
        Case 1:20-mj-00048-RMM Document 8 Filed 05/12/20 Page 3 of 3



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA :

                                   :
             vi.                                 1:20-MJ-0048 (GMH)
                                   :

CHANCE BARROW                      :

                                         ORDER

      Upon consideration of the Defendant’s Motion to Continue Hearing, it is hereby ordered

that the Motion is GRANTED and that:

      The hearing of May 15, 2020 is vacated and rescheduled for June __, 2020; and



      So ordered.


Dated: ______________________             ____________________________________
                                          THE HONORABLE G. MICHAEL HARVEY
                                          MAGISTRATE JUDGE
                                          UNITED STATES DISTRICT COURT FOR THE
                                          DISTRICT OF COLUMBIA
